DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 13, 15-26 and 28-34 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior art of record (PAR or MACRAE et al (2005/0015803), and further argues that the PAR do not teach the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant amendments/arguments, however the PAR still meets the amended claims limitation as discussed below; The PAR discloses the amended claim limitation “…wherein the server is configured to provide the receiving apparatus with the one of the digital moving image contents in the database beginning from a desired part thereof before a currently provided part thereof by request of the receiving apparatus in place of the currently provided part of the one of the digital moving image contents if the request is made prior to the real time for providing the ending part of the one of the digital moving image contents  in accordance with the real time schedule table” (see [0089-0102], [0113-0114], [0131-0132], [0157-icon] , [0162-0163] and [0190-0202],  during real-time streaming of media streams, video clips, slideshows of images, icons and alerts are generated and user interacts to receive updates in real-time; streaming sports events or video clips, news clips, weather clips,, etc., interactions maybe via navigational bar or progress bar, and Wherein the receiving apparatus (user device 18, [0043-0052]) comprises: An input of a signal for selection of the one of the digital moving image contents for reception thereof from the outside provider (see [0131-0132], [0157-receives real-time streaming of media streams, video clips, slideshows of images, icons and alerts are generated and user interacts to receive updates in real-time; streaming sports events or video clips, news clips, weather clips,, etc., interactions maybe via navigational bar or progress bar; and An input of a control signal requesting the desired part of the one of the digital moving image contents if the content signal is input prior to the real time for providing the ending part of the one of the digital moving image contents in accordance with the real time schedule table ([0202], illustrates receiving a selection from the user of the real-time broadcast), wherein the one of the digital moving image contents is viewed from the desired part thereof on the display in response to the control signal in place of the currently provided part of the one of the digital moving image contents in accordance with the real time schedule table (see [0089-0102], [0113-0114], [0131-0132], [0157-icon], [0162-0163] and [0190-0202]), as discussed below. Hence the amendments do not overcome the PAR. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made FINAL.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claim(s) 13, 15-26 and 28-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MACRAE et al (2005/0015803).
	As to claims 13 and 15, MACRAE discloses a system (fig.2 and [0006-0012]) including a receiving apparatus configured to receive digital moving image contents and an outside provider of the digital moving image contents ([0046]-a user device 18 for receiving television programming from a television distribution facility “TDF”14 over a communications path 26-internet), wherein the outside provider (TDF-14) comprises:
a data base (Data Source “DS” 30) of the digital moving image contents, one of the digital moving image contents being an integral program continuing from an opening part to an ending part by way of a midstream part ([0047-0052] and [0064-0065]DS-30 includes a program listings
database for providing an interactive television program guide which may be provided through the use of a server; (fig.2, [0043], [0057] and [0089], illustrate that content may be provided from programming sources 12 or servers 36; where the content stored at a service provider 50); and
a server of the digital moving image contents in accordance with a real time schedule table predetermined by the outside provider for selection by the receiving apparatus ([0047-0052] and [0199-0202], illustrate receiving an interactive television program guide displaying program listings), the server in response to the selection providing the receiving apparatus with the one of the digital moving in the database beginning from the midstream part thereof in accordance with the real time schedule table if the selection by the receiving apparatus is made at a timing between a real time for providing the opening part of the one of the digital moving image contents in the database and a real time for providing the ending part of the one of the digital moving image contents in the database in accordance with the real time schedule table ([0009-0012] [0043-0052] [0089] and [0199-0202], receiving the selected real-time broadcast; figure 2 and paragraphs 43 and 89 illustrate that content may be provided from programming sources 12 or servers 36),
wherein the server is configured to provide the receiving apparatus with the one of the digital moving image contents in the database beginning from a desired part thereof before a currently provided part thereof by request of the receiving apparatus in place of the currently provided part of the one of the digital moving image contents if the request is made prior to the real time for providing the ending part of the one of the digital moving image contents  in accordance with the real time schedule table (([0009-0012], [0089-0102], [0113-0114], [0131-0132], [0157-icon] , [0162-0163] and [0190-0202],  during real-time streaming of media streams, video clips, slideshows of images, icons and alerts are generated and user interacts to receive updates in real-time of sports event, news, weather, etc., interactions maybe via navigational bar or progress bar, and
Wherein the receiving apparatus (user device 18, [0043-0052]) comprises: An input of a signal for selection of the one of the digital moving image contents for reception thereof from the outside provider ([0131-0132], [0157-icon], [0162-0163] and [0190-0202]);
a display configured to view the one of the digital moving image contents received from the server, the one of the digital moving image contents on the display beginning from the midstream part thereof in accordance with the real time schedule table if the selection is made at a timing between a real time for receiving the opening part of the one of the digital moving image contents and a real time for receiving the ending part of the one of the digital moving image contents in accordance with the real receives real-time streaming of media streams, video clips, slideshows of images, icons and alerts are generated and user interacts to receive updates in real-time of sports event, news, weather, etc., interactions maybe via navigational bar or progress bar; and
An input of a control signal requesting the desired part of the one of the digital moving image contents if the content signal is input prior to the real time for providing the ending part of the one of the digital moving image contents in accordance with the real time schedule table ([0202] illustrates receiving a selection from the user of the real-time broadcast), wherein the one of the digital moving image contents is viewed from the desired part thereof on the display in response to the control signal in place of the currently provided part of the one of the digital moving image contents in accordance with the real time schedule table ([0089-0102], [0113-0114], [0131-0132], [0157-icon] , [0162-0163] and [0190-0202]), receives real-time streaming of media streams, video clips, slideshows of images, icons and alerts are generated and user interacts to receive updates in real-time of sports event, news, weather, etc., interactions maybe via navigational bar or progress bar.
As to claim 16, MACRAE further discloses wherein the one of the digital moving image contents includes a plurality of packets, and wherein the server is configured to provide the receiving apparatus with the one of the digital moving image contents beginning from a midstream packet thereof in accordance with the real time schedule table at the timing of selection of the one of the digital moving image contents, and to provide the receiving apparatus with the one of the digital moving image contents beginning from a desired packet thereof by request from the receiving apparatus in place of currently provided packet ([0082-0083], [0162-0163] and [0190-0202]) illustrates the use of a packetized digital data stream).
As to claim 17, MACRAE further discloses wherein the server is configured to provide the receiving apparatus with the one of the digital moving image contents by means of streaming 
As to claim 18, MACRAE further discloses wherein the real time schedule table is determined by a real time schedule table predetermined by a television station broadcasting one of digital moving image contents which is identical with the one of the digital moving image contents provided from the outside provider ([0047-0052] DS-30 that includes a program listings database for providing an interactive television program guide from real-time data sources
As to claims 19, MACRAE further discloses where the television station supplies the outside provider with the identical one of the digital moving image contents prior to the real time for providing the opening part of the identical one of the digital moving image contents from the outside provider ([0043], [0047-0055] and [0089] DS-30 that includes a program listings database for providing an interactive television program guide from real-time data sources; where content may be provided from programming sources).
As to claims 20-21, the claimed “A provider of digital moving image contents…” is composed of the same structural elements that were discussed with respect to claims 13 and 15.
Claim 22 is met as previously discussed in claim 16.
Claim 23 is met as previously discussed in claim 17.
Claim 24 is met as previously discussed in claim 18.
Claim 25 is met as previously discussed in claim 19.
As to claims 26 and 28, the claimed “A receiving apparatus…” is composed of the same structural elements that were discussed with respect to claims 13 and 15.
Claim 29 is met as previously discussed in claim 16.
Claim 30 is met as previously discussed in claim 17.
Claim 31 is met as previously discussed in claim 18.

Claims 33-34 are met as previously discussed in claims 13 and 15.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG